Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 26, 1973, convicting him of assault in the first degree, attempted murder and possession of weapons and dangerous instruments and appliances as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. The evidence was sufficient to warrant the ultimate jury verdict and that verdict was not repugnant (see People v Williams, 47 AD2d 262). The confusion surrounding the jury’s initial announcement of its verdict justified the trial court’s resubmission of the entire case to the jury (cf. CPL 310.50). There was no timely objection to the court’s resubmission of the case to the jury. Under the circumstances, the failure to object does not preserve the issue as a question of law for appellate review (cf. Matter of Oliver v Justices of N. Y. Supreme Ct. of N. Y. County, 36 NY2d 53). Finally, even assuming that there was error in the trial court’s reopening of the case to allow impeachment of defendant’s testimony, we find the error harmless (People v Crimmins, 36 NY2d 230). Rabin, Acting P. J., Hopkins, Latham, Munder and Shapiro, JJ., concur.